DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second slope" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the third converging section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (3334574).
Regarding claim 1, the Douglas reference discloses a vented funnel (10) for transferring liquid from one container to another, the vented funnel comprising: a base portion (18) adapted for connection to the container; a converging portion (16) connected to the base portion; and a vent portion (42) located between the base portion and the converging portion, the vent portion having: a plurality of vent openings (46) extending between the base portion and the converging portion; and a plurality of ribs (24) located between the vent openings so that each vent opening is separated from an adjacent vent opening by one of the plurality of ribs (See Figure 3); wherein air within the container flows through the vent openings when liquid discharged from the converging portion displaces air in the container.  

Regarding claim 2, and further comprising a nozzle portion (35 or 38) extending from the converging portion.

Regarding claim 3, wherein the nozzle portion, the base portion, and the converging portion are coaxial.  The Figures show a coaxial profile.

Regarding claim 15, wherein the plurality of ribs (24) extend between the base portion (18) and the converging portion (16) so that the plurality of ribs solely supports the converging portion on the base portion.  See Figure 3.

Regarding claims 16 and 17, wherein each of the plurality of vent openings forms a two-dimensional truncated conical shaped area comprising:
a first edge of one rib of the plurality of ribs;
a second edge of an adjacent rib of the plurality of ribs spaced from the first edge;
a first arc extending between the first edge and the second edge; and
a second arc extending between the first edge and the second edge spaced from the first arc.  See Figures 1, 3 and 5 of Douglas.

Regarding claim 18, wherein the two-dimensional truncated cone-shaped area is viewed from a bottom plan view of the vented funnel.  See Figure 5.

Regarding claim 19, wherein the two-dimensional truncated cone-shaped area is viewed from an elevational view of the vented funnel.  See Figure 1.

Regarding claim 20, wherein each of the plurality of vent openings (46) forms a two-dimensional generally trapezoidal shaped area (Figs. 1 and 5) comprising: a first edge of one rib of the plurality of ribs (24); a second edge of an adjacent rib of the plurality of ribs spaced from the first edge; a third edge associated with a continuous wall of the converging section extending between the first edge and the second edge; and a fourth edge associated with the continuous wall extending between the first edge and the second edge, and spaced from the third edge. See Annotated Figure 7 below and Figures 1, 3 and 5.

    PNG
    media_image1.png
    660
    836
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Kuempel et al. (10709283).
Regarding claim 4, the Douglas reference discloses the invention substantially as claimed, including a first converging wall (unlabeled; defined at ribs 34) but doesn’t disclose the converging portion comprising a further converging section with a further slope A3 different from the first slope.  However, the Kuempel et al. reference discloses another similar funnel (10) having a first converging wall and a further converging section with different slopes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Douglas device to incorporate the above design, since the Kuempel et al. reference teaches that such a design choice feature is simply a matter of obvious engineering design choice involving only routine skill in the art to yield predictable results, and therefore provide no patentable significance unless a new and unexpected result is produced.  See Annotated Figure below.

    PNG
    media_image2.png
    719
    610
    media_image2.png
    Greyscale

Regarding claim 5, the Kuempel et al. reference further teaches the second slope A3 is less than the first slope A1.

Regarding claim 6, wherein the nozzle portion comprises a nozzle wall defining a discharge port.  Both nozzle portions (35, 38) comprise nozzle walls define discharge ports.

Regarding claim 7, wherein: the Kuempel et al. reference further teaches the first converging section has a height H1; and the nozzle wall has a height H4 that is much smaller than the first height to thereby minimize material required for the vented funnel.  The nozzle wall height of Kuempel et al. is much smaller than the first converging section height.

Regarding claim 8, wherein the height H4 is sufficient to prevent liquids from being sucked into the vent portion and expelled outside of the container while being discharged through the discharge port.  This function would be inherent to the structure of the Douglas device.

Regarding claims 9 and 10, the Kuempel et al. reference further teaches the converging portion further comprises a second converging section positioned between the first converging section and the further converging section with a radius of curvature R2 that transitions between the slope A1 and the slope A3.  See Annotated Figure above.

Regarding claim 11, wherein the second converging section has a height H2 and the third converging section has a height H3. This is inherent to the Kuempel et al. device.
	
	Regarding claims 12-14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the defined dimensions, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the modified Douglas device would not operate differently with the claimed dimensions. Further, applicant places no criticality on the range claimed, indicating simply that the dimensions are “generally in the range” (specification para. [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various funnels similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753